Title: To John Adams from Thomas Jefferson, 20 January 1791
From: Jefferson, Thomas
To: Adams, John



Sir
Philadelphia Jan. 20. 1791.

I have the honor to inclose you a letter from one of our captive citizens of Algiers, if I may judge from the superscription and from the letters from the same quarter which I have received myself. as these relate to a matter before your house, and contain some information we have not before had, I take the liberty of inclosing you copies of them.
I have the honour to be with sentiments of the most profound respect & attachment, Sir / Your most obedient / & most humble servt.
Th: Jefferson